Citation Nr: 0533052
Decision Date: 12/06/05	Archive Date: 03/02/06

Citation Nr: 0533052	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  95-12 165	)	DATE DEC 06 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for a malignant glioma 
for accrued benefits purposes.

3.  Entitlement to educational assistance benefits under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law




INTRODUCTION

The veteran had active duty service from July 1966 to April 
1970.  He died in May 1994.  The appellant is his widow.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In a December 1999 decision, the Board 
denied the issues on appeal.  

Pursuant to an unopposed motion for remand, the United States 
Court of Appeals for Veterans Claims (Court), in a December 
2000 Order, vacated and remanded the December 1999 Board 
decision.  In June 2001, the Board remanded this case for 
further development in accordance with the motion for remand.  
Additional development was conducted and in December 2002, 
the case was certified to the Board.

In May 2003, the Board attempted to obtain an independent 
medical opinion.  However, due to reasons beyond the Board's 
control, such opinion could not be obtained.  

In May 2004, the Board remanded this case to the RO for 
further development, to include obtaining tissue samples of 
the veteran's brain tumor, in order to allow the Board to 
obtain a medical opinion from the Armed Forces Institute of 
Pathology (AFIP).  

Once the case was re-certified to the Board, the Board 
obtained a medical opinion from AFIP.  In July 2005, the 
Board provided the appellant's attorney with a copy of the 
AFIP opinion, as well as the Board's request to AFIP for such 
opinion.  The Board also provided the appellant with a copy 
of the opinion.  The appellant and her attorney were provided 
with the opportunity to submit additional argument or 
evidence.

In August 2005, the appellant's attorney submitted additional 
evidence, and waived consideration of the evidence by the 
agency of original jurisdiction.  

VACATUR

On November 4, 2005, the Board issued a final decision in 
this claim.  A reexamination of the decision leads the Board 
to conclude that the appellant was denied due process in her 
claim when the Board may have relied on information without 
providing the appellant notice and opportunity to respond.  

38 C.F.R. § 20.904(a) (2005), states that an appellate 
decision may be vacated by the Board of Veterans' Appeals at 
any time upon request of the appellant or his or her 
representative, or on the Board's own motion, on the grounds 
of denial of due process.  In Thurber v. Brown, 5 Vet. App. 
119 (1993), the Court held that a claimant must be provided 
with reasonable notice of and a reasonable opportunity to 
respond to the evidence that is relied upon in adjudicating 
the claim.  In the present case, the Board may have relied on 
information that was not provided to the appellant with 
notice and a reasonable opportunity to respond.  

Accordingly, the Board finds that the November 4, 2005 Board 
decision denying entitlement to service connection for the 
cause of the veteran's death, entitlement to service 
connection for a malignant glioma for accrued benefits 
purposes, and entitlement to educational assistance benefits 
under Chapter 35, Title 38, United States Code must be 
vacated.

Therefore, in order to afford the appellant her due process 
rights, the November 4, 2005 decision is VACATED pursuant to 
38 C.F.R. § 20.904.


ORDER

The Board's decision of November 4, 2005 is hereby vacated.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals
